Citation Nr: 1336482	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-29 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 through November 1967.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the competent and probative evidence establishes that the Veteran's low back disability is at least as likely as not a result of his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran asserts that he has a current low back disability as a result of being hit in the lower back by a cable on a hauling vehicle during service.

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

When determining entitlement to service connection, the Board is required to give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. §1154(a).  
When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  In other words, when all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Medical records establish that the Veteran has a current low back disability.  VA treatment records from 2009 and 2010 indicate a continuing diagnosis of osteoarthritis of the spine.  In addition, in a VA examination conducted in June 2010, the examiner diagnosed the Veteran with mild diffuse degenerative disc disease, more advanced at L5-S1.

There is also evidence suggesting in-service incurrence of a back injury.  The Veteran's service treatment records indicate that in December 1966 he received treatment for a back injury sustained when he fell from a "wrecker."  Three days later the Veteran still reported soreness, and was prescribed mild exercises, aspirin, and a period of light duty.  In July 1967 the Veteran again reported back pains, and requested "some type of support."  He was diagnosed with an acute sprain at that time.

Finally, the Board turns to the evidence for and against a finding that the Veteran's current back disability is related to an in-service injury.  In the Veteran's June 2010 VA examination, the examiner indicated that the Veteran reported injuring his low back in service, and that he was immediately treated for low back strain as a result of the injury.  The Veteran reported subsequent "locking up" episodes in that area of his back, then slow improvement in his pain over a period of five years after the initial incident.  The Veteran also indicated that approximately seven years prior to the examination he again began experiencing pain in the same area of his back, and that it has continued since that time.  After examining the Veteran, the examiner opined that the Veteran's lumbosacral degenerative disc disease was less likely as not caused by or a result of lower back trauma.  She supported the negative opinion by stating that the most likely contribution to the Veteran's current disability was the cumulative effect of manual labor over the Veteran's lifetime, and by noting the long period of time after service during which the Veteran did not experience pain.  However, she also opined that the cause of his current disability was likely multifactorial, and that she could not completely exclude the effect of the remote in-service trauma.

Taking into consideration all of the competent and credible evidence of record, which includes the Veteran's lay assertions and the VA examiner's opinion, the Board finds that the evidence for and against a causal connection between the Veteran's current disability and the injury incurred during service is in relative equipoise.  Although the June 2010 VA examiner initially indicated that the Veteran's current back disability is less likely as not due to the injury in service, she then goes on to state that the cause of the Veteran's current back disability is multi-factorial and that the in-service trauma could not be excluded as a cause of the current disability.  Therefore, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that the evidence for and against the Veteran's claim is at least in equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  As such, service connection for a low back disability is warranted.


ORDER

Service connection for a low back disability is granted.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


